Title: To Thomas Jefferson from James Barbour, 28 April 1824
From: Barbour, James
To: Jefferson, Thomas


Dear Sir
Washington
April 28th 24
Immediately on the receipt of your letter in behalf of Mr Cathcart I applied to the President, and to every head of the Departments to obtain a Situation, for him—Whilst, all professed a friendship and a disposition to Serve him—nothing was done—and want, from the old gentlemans representation in which there has too much truth, was pressing him to the wall. Finally however Mr Crawford Gave him the birth referred to in Mr Cathcart’s letter—I enclose it as you will hear of his success, limited as it is, with pleasure—It will add to your gratification to learn that it is to be ascribed to your friendly recommendation and the lively interest you manifested in his behalf.I offer you my best respectsJames Barbour